DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 6-9, filed 2/8/2021, with respect to the rejection(s) of claim(s) 1-9, 11-14, and 20-23 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moffitt (US 2016/0082251 A1), as previously cited, in view of Vallejo (US 20160271413 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-13, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 20, and 22, it is unclear how the invention produces cytotaxis of glial cells. It is unclear how the invention produces cytotaxis of glial cells by the stimulation and it is unclear whether the path of migration is pertaining to the electrical stimulation from the electrodes since the language just mentions “along a path of migration” but does not explain how the electrodes are arranged to 
Regarding claim 23, it is unclear what these waypoints represent and what their function is. More clarification is needed to define what these waypoints are.
Independent claims 1, 20, and 22 are rejected under USC 112, thus respective dependent claims 2-9, 11-13, 21, and 23 are also rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2,  4-5, 7-9, 11-12, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Moffitt (US 2016/0082251 A1) in view of Vallejo (US 20160271413 A1).
Regarding claims 1 and 20, the combined invention of Moffitt and Vallejo discloses a system for planning or conducting stimulation (eg. Fig. 29, Para. 137), the system comprising: a display (eg. Fig. 6, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiment of Moffitt (eg. Fig. 29-30) with the user selection of different electrodes (eg. Fig 26-27) to decrease power requirements without compromising therapeutic effectiveness (eg. Para. 127).
Moffitt does not disclose producing cytotaxis of glial cells along a path for migration via stimulation effect.
Vallejo teaches a device for using electromagnetic fields to modulate glial and neuronal interactions (eg. Abstract) by inducing changes in synaptic plasticity upon modulation with changes in chemotaxis (eg. Para. 82) using electrode activation paths (eg. Fig. 3A-B, Para. 90-91).
It would have been obvious to have combined the invention of Moffitt with the cytotaxis via electromagnetic fields as taught by Vallejo to improve balance of modulating tissue to induce different gene expressions/responses for the desired effect (Eg. Para. 82-85).
Regarding claim 2, The combined invention of Moffitt and Vallejo discloses the stimulation effect comprises an effect resulting from an electrical stimulation field (eg. Abstract, modulating neural tissue).
Regarding claim 4, the combined invention of Moffitt and Vallejo discloses the instructions are further configured for receiving an indication of whether to repeat migration of the stimulation effect along the path (eg. Para. 131-133, 137-138, trolling modulation fields and allow adjustments. It would have been obvious to one of ordinary skill to continue or repeat stimulation if the calibration scan/troll came back as acceptable).
Regarding claim 5, the combined invention of Moffitt and Vallejo discloses initiating a signal to deliver the selection of the one or more electrodes or optical stimulators to a stimulation system to generate the stimulation effect for delivery to a patient (eg. Abstract, Fig. 2-3, Para. 73-74).
Regarding claim 7, the combined invention of Moffitt and Vallejo discloses a plurality of waypoints along the path (eg. Fig. 23, 26, Para. 122, 127-129, subsets of electrodes selected).
Regarding claim 8, the combined invention of Moffitt and Vallejo discloses receiving a time or rate for each of the plurality of waypoints (eg. Para. 74, each electrode configuration having rates, pulse widths, fractionalizations, etc.).
Regarding claim 9, the combined invention of Moffitt and Vallejo discloses receiving a stimulation target, wherein the stimulation target is a type of cell (eg. Para. 101-102, modulating different tissues over others).
Regarding claim 11, the combined invention of Moffitt and Vallejo discloses a size change parameter describing a change in a size of the stimulation effect as the stimulation effect migrates along the path (eg. Fig. 7-11, Para. 74, 87-90, varying parameters such as fractionalization).
Regarding claim 12, the combined invention of Moffitt and Vallejo discloses the stimulation effect is configured for stimulation of glial cells (eg. Para. 3, 68-69 spinal cord neural tissue, aka glial cells, modulation), wherein the instructions are further configured for displaying, on the display, a representation of a neuronal stimulation field (eg. Fig. 17, Para. 109).
Method claim 22 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 22 corresponds to apparatus claims 1 and are rejected for the same reasons of obviousness as used above.
Regarding claim 23, the combined invention of Moffitt and Vallejo discloses a plurality of waypoints along the path (eg. Fig. 3A-B, selected electrodes).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Moffitt (US 2016/0082251 A1) in view of Vallejo (US 20160271413 A1), further in view of Wells (US 2011/0172725 A1)
Regarding claim 3, The combined invention of Moffitt and Vallejo discloses the invention of claim 1, but does not disclose an effect resulting from an optical stimulation field.
Wells teaches stimulation of neural tissue using optical signals (eg. Abstract, Para. 16-18).
It would have been obvious to have combined the invention of Moffitt with the optical stimulation as taught by Wells to take advantage of small structure of optical fibers to target very small areas without triggering action potentials in neighboring fascicles (eg. Para. 17).

Claim 6 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Moffitt (US 2016/0082251 A1) in view of Vallejo (US 20160271413 A1), further in view of Rezai (US 20160045740 A1).
Regarding claims 6 and 21, the combined invention of Moffitt and Vallejo discloses the invention of claim 1, but does not disclose an indication of whether to repeat migration of the stimulation along a reverse direction along a path.
Rezai teaches an electromagnetic lead stimulation system that controls electrodes for varying outputs such as the direction of current flow (eg. Para. 47-48 and Para. 57-58 controllers to vary the parameters).
It would have been obvious to have combined the invention of claim Moffitt and Vallejo with the reverse direction stimulation of Rezai to increase the flexibility of treatments by allowing more parameters to be adjusted based on what is desired.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moffitt (US 2016/0082251 A1) in view of a different PG Pub of Moffitt (Hereafter Moffitt II) (US 2016/0082253 A1).
Regarding claim 13, Moffit discloses the invention of claim 1, and displaying, on the display, a representation of another stimulation field (eg. Fig. 17, Para. 109-113, would have been obvious to one of ordinary skills to display multiple fields based on the fields emitted by the electrodes); but does not disclose receiving an indication regarding acceptability of overlap between the other stimulation field end the stimulation effect during migration of the stimulation effect along the path; and modifying the path to reduce or avoid the overlap between the other stimulation field end the stimulation effect.
Moffitt II teaches multiple electric fields with an overlapping/non-overlapping characteristics controlled by the system (eg. Para. 98, 103, 106-107, 111, claim 17).
It would have been obvious to have combined the invention of Moffitt with the overlapping field controls as taught by Moffitt II to reduce the undesired neural activity through desynchronization of action potential propagation (eg. Moffitt II, Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792